    Case 4:19-cv-01472-MWB-MA Document 69 Filed 03/19/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRALEN L. JORDAN,                              No. 4:19-CV-01472

           Plaintiff,                          (Judge Brann)

     v.
DR. R. BROCKMAN, et al.,

          Defendants.
                                 ORDER
                             MARCH 19, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants Sauloyim and Simmons are DISMISSED pursuant to
          Federal Rule of Civil Procedure 4(m);

    2.    Defendants’ motion to dismiss, or in the alternative, for summary
          judgment, Doc. 54, is GRANTED;

    3.    The official capacity claims against the remaining Defendants are
          DISMISSED WITH PREJUDICE;

    4.    The Clerk of Court is directed to ENTER JUDGMENT in favor of the
          remaining Defendants, and as against Plaintiff on all claims in the
          complaint; and

    5.    The Clerk of Court is directed to CLOSE this action.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
